Citation Nr: 1524865	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain, prior to November 24, 2009.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar strain, beginning November 24, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  For the period prior to November 24, 2009, the Veteran's service-connected lumbar strain was manifested by pain, numbness, tingling, weakness, fatigue, tenderness, and muscle spasms.

2.  For the period beginning November 24, 2009, the Veteran's service-connected lumbar strain was manifested by pain, flare-ups precipitated by physical activity, tenderness, muscle spasms, and a bulging disc; forward flexion was limited to 55 degrees on repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to November 24, 2009, for a lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating in excess of 20 percent from November 24, 2009, for a lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for a lumbar strain arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

A March 2010 letter to the Veteran notified her that she must submit, or request that VA obtain, evidence of the worsening of her disabilities and the different types of evidence available to substantiate her claim for a higher rating.  This letter also informed her of the requirements to obtain higher ratings and notified her of the need to submit evidence of how such worsening affected her employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2007, November 2009, and February 2013 examinations took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.

In her February 2009 VA Form 9, the Veteran requested a videoconference hearing before the Board in conjunction with her appeal.  A September 2010 letter to the Veteran notified her that a video hearing was scheduled for October 2010.  The Veteran failed to appear for this hearing and no good cause has been shown for her failure to appear.  Consequently, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran's claim was previously remanded by the Board in December 2012.  The Board is satisfied there was substantial compliance with the December 2012 remand directives requiring the Appeals Management Center (AMC) to obtain private treatment records from Dr. P. as well as to afford the Veteran a new VA examination to evaluate the severity of her service-connected lumbar strain.  With regard to the private treatment records, the AMC sent a letter to the Veteran in January 2013 requesting that she complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that records from Dr. P. could be obtained.  The letter also informed the Veteran that she may want to obtain and send VA the information herself.  The Veteran did not return the signed release or submit private medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one way street; if the Veteran wishes help she cannot passively wait for it in circumstances where her own actions are essential in obtaining putative evidence).  The Veteran's failure to return the signed release prevented the AMC from taking any further action.  Given the efforts taken by the AMC to provide the Veteran with an opportunity to obtain identified records, as well as the fact that a new VA spine examination was conducted in February 2013, the Board finds that its December 2012 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Of significance, neither the Veteran nor her representative have identified, and the record does not otherwise indicate, that any additional existing evidence necessary for a fair adjudication of the claim has not been obtained.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran contends her service-connected lumbar strain is more severe than what is reflected by the assigned ratings.  Service connection was first granted in a May 2008 rating decision, and a 10 percent evaluation was assigned, effective August 21, 2007, the date VA received her claim.  The Veteran filed a timely appeal as to that assigned rating, and a January 2010 RO decision assigned a 20 percent evaluation for the Veteran's lumbar strain, beginning November 24, 2009.  As these ratings are still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The General Rating Formula states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

At a September 2007 VA spine examination, the Veteran reported constant mild to severe low back pain.  She also reported numbness, tingling, weakness, and fatigue in her low back radiating down to her left leg.  The Veteran's gait was normal and she did not use any ambulatory assistive devices.  She reported occupational impairment in her position as a secretary as well as impairment in her activities of daily living as difficulty in sitting for more than 20 minutes, standing and walking for more than 8 hours, and lifting more than 70 pounds due to her back pain.  The Veteran denied flare-ups or incapacitating episodes.  On physical examination, forward flexion was zero to 90 degrees, lateral right and left flexion was zero to 30 degrees, right and left rotation was zero to 30 degrees, and extension was zero to 30 degrees.  There was no limitation in range of motion testing on repetitive use, however, there was objective evidence of mild or minimal pain with forward flexion at 80 degrees, lateral right and left flexion each to 20 degrees, right and left rotation each to 20 degrees, and extension to 20 degrees; considering pain on movement, the Veteran's combined range of motion was 210.  In addition to pain on movement, there was muscle spasm and minimal tenderness but no weakness.  Neurological and sensory examinations were normal.  The examiner diagnosed a lumbar strain, which was mildly active at the time of examination.

At a November 2009 VA examination, the Veteran complained of intermittent pain in her low back which improved with ibuprofen.  She also noted pain radiating from her lower back to the lateral aspect of her left thigh to her knee with numbness and tingling in that area.  The Veteran indicated her low back disability affected her desk job and that after sitting for two to three hours she had to get up and stretch.  She reported that she had to stretch her left leg to relieve her low back pain while driving and that while lying in bed she had to reposition her weight because of her low back pain.  She also noted that she was previously an avid walker and that walking was now difficult because of low back pain.  While lifting was not a problem for her, she indicated leaning forward caused increased back pain.  She did not report any flare-ups with change of weather, but did report flare-ups with various physical activities.  She indicated she saw a private physician, Dr. P., six months prior and a magnetic resonance imaging (MRI) revealed a bulging disc.  On physical examination, gait was normal and she did not require ambulatory assistive devices.  There was tenderness to palpation over the sacroiliac joints and centrally over the lumbar spine; there was no palpable paravertebral lumbar muscle spasm.  On physical examination, forward flexion was to 60 degrees, right and left lateral flexion were to 20 degrees, right and left lateral rotation were to 15 degrees, and extension was to 15 degrees.  After repetitive use, forward flexion was slightly decreased to 55 degrees and extension, right and left lateral rotation and flexion were all unchanged; combined range of motion, accounting for weakness and fatigue on repetitive use, was 140.  Neurologic examination found no weakness or sensory impairment in the lower extremities.  Straight leg testing was negative bilaterally and reflexes were 2+ bilaterally in the knees and ankles.  The examiner diagnosed a chronic lumbar strain and indicated that additional diagnoses would be contingent on MRI findings.  The examination report indicated the examiner "stressed to the Veteran...that she should send in the MRI results to the [RO]" and the Veteran indicated that she would do so.

At February 2013 VA spine and neurological examinations, the Veteran reported chronic low back pain; she stated she did not take medication and relied on massages to alleviate the pain.  She complained of constant, moderate pain, moderate to severe paresthesia and dysesthesias, severe numbness in her left lower extremity, and numbness and tingling in her left foot.  She indicated that lifting or carrying greater than 5 pounds caused pain in her left buttocks and leg, that driving was very difficult, and that she missed approximately 10 days of work in the past year due to left hip and leg pain, numbness, and tingling; no incapacitating episodes were reported.  She had pain and spasm in the lumbosacral area, gait was normal but slow and antalgic.  Contour of the lumbosacral spine was also normal and she did not use any assistive devices.  On physical examination, forward flexion was to 85 degrees, extension was to 10 degrees, right and left lateral flexion were to 10 degrees, and right and left lateral rotation were to 20 degrees; the combined range of motion was 155.  Range of motion was not further limited by pain, fatigue, weakness, or lack of endurance.  Muscle strength of the left lower extremity was slightly limited and sensation testing for light touch was decreased at the left foot, toes, ankle, and leg.  The examiner noted that review of a November 2005 electromyogram (EMG) revealed acute left S1 radiculopathy and a December 2005 MRI of her spine noted bulging L4-5 discs.  The examiner indicated that the Veteran's left sciatic nerve was affected and found it resulted in moderate incomplete paralysis.  The examiner diagnosed a lumbosacral strain, bulging discs at L4-5, and left lumbar radiculopathy at S1.

Prior to November 24, 2009

The evidence of record prior to November 24, 2009, does not show that a disability rating in excess of 10 percent is warranted for the Veteran's lumbar strain.  The September 2007 examination revealed the Veteran's forward flexion was to 90 degrees and on repetitive motion testing, while there was no limitation in range of motion, there was evidence of pain on motion at 80 degrees.  The documented muscle spasms did not result in an abnormal gait or spinal contour, and there was no favorable or unfavorable ankylosis, and no incapacitating episodes.  Even accounting for functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, limitation of range of motion was never limited to 60 degrees or less and the combined range of motion was never less than 120 degrees, neither of which would warrant the next higher 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds the currently assigned 10 percent rating, prior to November 24, 2009, is appropriate based on evidence of muscle spasms and tenderness not resulting in abnormal gait or spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

As the preponderance of evidence is against entitlement to a disability rating in excess of 10 percent prior to November 24, 2009, the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning November 24, 2009

For the time period beginning November 24, 2009, the evidence does not show that the Veteran's service-connected lumbar strain resulted in symptoms which meet the criteria for assignment of a rating in excess of 20 percent.  At the November 2009 VA examination, forward flexion was to 60 degrees and was slightly limited to 55 degrees following repetitive use; in February 2013, forward flexion was to 85 degrees and was not limited following repetitive use.  Even considering functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, forward flexion was never limited to less than 30 degrees, which is required for the next higher 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There was also no evidence of favorable or unfavorable ankylosis or incapacitating episodes at either examination, which would have also warranted a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The symptoms of the Veteran's lumbar strain do not meet the criteria for a rating in excess of 20 percent at any time beginning November 24, 2009.  Id.

As the preponderance of evidence is against a disability rating in excess of 20 percent beginning November 24, 2009, the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurological Considerations

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar strain during both periods on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Beginning August 21, 2007, the effective date of service-connection for a lumbar strain, and prior to November 24, 2009, there is no objective evidence of neurological components associated with the Veteran's lumbar strain, which would warrant a separate evaluation.  Although a November 2005 electromyogram (EMG) revealed acute left S1 radiculopathy, there is no objective evidence of radiculopathy beginning August 21, 2007, or prior to November 24, 2009.  While the Veteran subjectively reported pain radiating down her left leg at her September 2007 VA examination, neurological examination of sensory and motor function of the lower extremities was normal.

Notably, a March 2013 rating decision granted a separate evaluation for the Veteran's left lower extremity radiculopathy as a neurological manifestation associated with her service-connected lumbar strain, beginning November 24, 2009, and assigned a 20 percent rating for moderate incomplete paralysis.  Id.; 38 C.F.R.  4.124a, Diagnostic Code 8520 (2014); see also 38 C.F.R. § 3.310(a) (2014).  The Veteran did not perfect an appeal with respect to this issue, and therefore, that decision is final and is not currently before the Board.  38 U.S.C.A. § 7105 (West 2014).

Aside from left lower extremity radiculopathy, the Veteran did not report and there is no objective evidence of any additional neurological impairments attributable to the Veteran's lumbar strain beginning November 24, 2009.  A November 2009 neurological examination found no weakness or sensory impairment in the lower extremities and straight leg testing was negative bilaterally, and in February 2013, the examiner found impaired sensation in the Veteran's left lower extremity only.

During the entire period on appeal, the Veteran has not reported, and there is no objective evidence of, bowel or bladder impairment or any other neurological abnormalities.

Additional Considerations

The Board has also considered the Veteran's lay statements regarding her service-connected lumbar strain.  Her statements are competent evidence as to her symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, her statements are not competent evidence to identify a specific level of disability relating her lumbar strain to the appropriate diagnostic codes as this requires specialized medical education, training or experience to make those determinations.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).

On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's lumbar strain has been provided by medical personnel who have examined her during the current appeal and who have rendered opinions in conjunction with the Veteran's statements and clinical evaluations.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the criteria under which her disability is evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's disability and that the Veteran's statements in this regard are not competent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  As described in detail above, the Veteran's service-connected lumbar strain has been evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability as described above.  Id.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability pictures represented by a 10 percent disability rating prior to November 24, 2009, and a 20 percent disability rating beginning November 24, 2009.  While there have been day-to-day fluctuations in the manifestations of the Veteran's lumbar strain, the evidence shows no distinct periods of time since service connection became effective that her disability has varied to such an extent that ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 506 (2007).  Evaluations in excess of the assigned ratings are provided for certain manifestations of back disabilities, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 10 percent and 20 percent ratings assigned herein reasonably describe the Veteran's disability levels and symptomatology during the periods on appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable due to her service-connected lumbar strain.  In fact, she is employed as a secretary.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

A disability rating in excess of 10 percent for a lumbar strain prior to November 24, 2009, is denied.

A disability rating in excess of 20 percent for a lumbar strain beginning November 24, 2009, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


